
	
		II
		110th CONGRESS
		1st Session
		S. 1842
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2007
			Mr. Kennedy (for
			 himself, Mr. Kerry,
			 Mr. Dodd, Ms.
			 Mikulski, Mrs. Clinton,
			 Mr. Obama, Mr.
			 Sanders, Mr. Inouye,
			 Mr. Levin, Mr.
			 Akaka, Mr. Feingold,
			 Ms. Cantwell, Mr. Menendez, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for patient protection by limiting the number of mandatory overtime
		  hours a nurse may be required to work in certain providers of services to which
		  payments are made under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Nursing and Patient Care Act of
			 2007.
		2.FindingsCongress finds as follows:
			(1)The Federal
			 Government has a substantial interest in assuring that the delivery of health
			 care services to patients in health care facilities is adequate and
			 safe.
			(2)Research, including a study published in
			 the Journal of the American Medical Association (in the October 23–30, 2002
			 issue), documents that higher nurse staffing levels result in better patient
			 outcomes. However, health care facilities report substantial difficulties in
			 recruiting and retaining sufficient nursing staff, as evidenced by the fact
			 that approximately 500,000 licensed nurses are not practicing nursing.
			(3)Job dissatisfaction and overtime work are
			 contributing to the departure of nurses from their profession, as documented by
			 the Government Accountability Office in a July 2001 report. Yet, health care
			 providers continue to make use of mandatory overtime as a staffing
			 model.
			(4)The widespread practice of requiring nurses
			 to work extended shifts and forgo days off frequently causes nurses to provide
			 care in a state of fatigue which contributes to medical errors and results in
			 other consequences that compromise patient safety.
			(5)The dangers with
			 mandatory overtime are made clear by numerous studies. A November 2003
			 Institute of Medicine report, entitled Keeping Patients Safe:
			 Transforming the Work Environment of Nurses, concluded that limiting
			 the number of hours worked per day and consecutive days of work by nursing
			 staff, as is done in other safety-sensitive industries, is a fundamental safety
			 precaution. The report went on to specifically recommend that working more than
			 12 hours in any 24-hour period and more than 60 hours in any 7-day period be
			 prevented except in case of an emergency, such as a natural disaster.
			(6)Another study published in the July/August
			 2004 Health Affairs Journal, entitled The Working Hours of Hospital
			 Staff Nurses and Patient Safety, found that nurses who worked shifts of
			 twelve and a half hours or more were three times more likely to commit an error
			 than nurses who worked standard shifts of eight and a half hours or less. The
			 study also found that working overtime increased the odds of making at least
			 one error, regardless of how long the shift was originally scheduled.
			(7)The continuing
			 research on the effects of mandatory overtime reinforces these findings. A
			 study published in the June 2007 issue of Medical Care, entitled Nurse
			 Working Conditions and Patient Safety Outcomes, found that patients in
			 intensive care units were more likely to suffer from hospital-related infection
			 the more overtime their nurses worked. The study concluded that improving nurse
			 working conditions would promote patient safety.
			(8)The 2004 Health
			 Affairs Journal study described in paragraph (6) also illustrates how nurses
			 are being forced to work more and more overtime. The majority of nurses
			 surveyed reported working overtime ten or more times in a twenty-eight day
			 period and one-sixth reported working sixteen or more consecutive hours at
			 least once during the period. Nurses reported being mandated to work overtime
			 on 360 shifts and on another 143 shifts they described being
			 coerced into working voluntary overtime.
			(9)While no Federal
			 standards currently restrict mandatory nurse overtime, many States are
			 considering such laws and several States, including California, Connecticut,
			 Illinois, Maine, Maryland, Minnesota, New Jersey, Oregon, Texas, Washington,
			 and West Virginia, have enacted laws or prescribed regulations.
			(10)Federal
			 limitations on mandatory nurse overtime will ensure that health care facilities
			 throughout the United States operate in a manner that safeguards public safety
			 by helping assure the delivery of quality nursing care and facilitating the
			 retention and recruitment of nurses.
			3.Limitations on
			 mandatory overtime for nurses
			(a)Provider
			 agreementsSection 1866 of the Social Security Act (42 U.S.C. 1395cc) is
			 amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (U), by striking and at the end;
					(B)in subparagraph
			 (V), by striking the period and inserting , and; and
					(C)by inserting after
			 subparagraph (V) the following new subparagraph:
						
							(W)to comply with the
				requirements of subsection (k) (relating to limitations on mandatory overtime
				for nurses).
							;
				and
					(2)by
			 adding at the end the following new subsection:
					
						(k)Limitations on
				mandatory overtime for nursesFor purposes of subsection
				(a)(1)(W), the requirements of this subsection are the following:
							(1)Prohibition on
				mandatory overtimeExcept as provided in this subsection, a
				provider of services shall not, directly or indirectly, require a nurse to work
				in excess of any of the following:
								(A)The scheduled work
				shift or duty period of the nurse.
								(B)12 hours in a
				24-hour period.
								(C)80 hours in a
				consecutive 14-day period.
								(2)Exceptions
								(A)In
				generalSubject to subparagraph (B), the requirements of
				paragraph (1) shall not apply to a provider of services during a declared state
				of emergency if the provider is requested, or otherwise is expected, to provide
				an exceptional level of emergency or other medical services to the
				community.
								(B)LimitationsWith
				respect to a provider of services to which subparagraph (A) applies, a nurse
				may only be required to work for periods in excess of the periods described in
				paragraph (1) if—
									(i)the provider has
				made reasonable efforts to fill the immediate staffing needs of the provider
				through alternative means; and
									(ii)the
				duration of the work requirement does not extend past the earlier of—
										(I)the date on which
				the declared state of emergency ends; or
										(II)the date on which
				the provider’s direct role in responding to the medical needs resulting from
				the declared state of emergency ends.
										(3)Report of
				violations
								(A)Right to
				report
									(i)In
				generalA nurse may file a complaint with the Secretary against a
				provider of services who violates the provisions of this subsection.
									(ii)ProcedureThe
				Secretary shall establish a procedure under which a nurse may file a complaint
				under clause (i).
									(B)Investigation of
				complaintThe Secretary shall investigate complaints of
				violations filed by a nurse under subparagraph (A).
								(C)ActionsIf
				the Secretary determines that a provider of services has violated the
				provisions of this subsection, the Secretary shall require the provider to
				establish a plan of action to eliminate the occurrence of such violation, and
				may seek civil money penalties under paragraph (7).
								(4)Nurse
				nondiscrimination protections
								(A)In
				generalA provider of services shall not penalize, discriminate,
				or retaliate in any manner with respect to any aspect of employment, including
				discharge, promotion, compensation, or terms, conditions, or privileges of
				employment, against a nurse who refuses to work mandatory overtime or who in
				good faith, individually or in conjunction with another person or
				persons—
									(i)reports a
				violation or suspected violation of this subsection to a public regulatory
				agency, a private accreditation body, or the management personnel of the
				provider of services;
									(ii)initiates,
				cooperates, or otherwise participates in an investigation or proceeding brought
				by a regulatory agency or private accreditation body concerning matters covered
				by this subsection; or
									(iii)informs or
				discusses with other employees, with representatives of those employees, or
				with representatives of associations of health care professionals, violations
				or suspected violations of this subsection.
									(B)Retaliatory
				reportingA provider of services may not file a complaint or a
				report against a nurse with the appropriate State professional disciplinary
				agency because the nurse refused to comply with a request to work mandatory
				overtime.
								(C)Good
				faithFor purposes of this paragraph, a nurse is deemed to be
				acting in good faith if the nurse reasonably believes—
									(i)that the
				information reported or disclosed is true; and
									(ii)that a violation
				has occurred or may occur.
									(5)Notice
								(A)Requirement to
				post noticeEach provider of services shall post conspicuously in
				an appropriate location a sign (in a form specified by the Secretary)
				specifying rights of nurses under this subsection.
								(B)Right to file
				complaintSuch sign shall include a statement that a nurse may
				file a complaint with the Secretary against a provider of services who violates
				the provisions of this subsection and information with respect to the manner of
				filing such a complaint.
								(6)Posting of nurse
				schedulesA provider of services shall regularly post in a
				conspicuous manner the nurse schedules (for such periods of time that the
				Secretary determines appropriate by type or class of provider of services) for
				the department or unit involved, and shall make available upon request to
				nurses assigned to the department or unit the daily nurse schedule for such
				department or unit.
							(7)Civil money
				penalty
								(A)In
				generalThe Secretary may impose a civil money penalty of not
				more than $10,000 for each knowing violation of the provisions of this
				subsection committed by a provider of services.
								(B)Patterns of
				violationsNotwithstanding subparagraph (A), the Secretary shall
				provide for the imposition of more severe civil money penalties under this
				paragraph for providers of services that establish patterns of repeated
				violations of such provisions.
								(C)Administration
				of penaltiesThe provisions of section 1128A (other than
				subsections (a) and (b)) shall apply to a civil money penalty under this
				paragraph in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
								The
				Secretary shall publish on the Internet site of the Department of Health and
				Human Services the names of providers of services against which civil money
				penalties have been imposed under this paragraph, the violation for which the
				penalty was imposed, and such additional information as the Secretary
				determines appropriate. With respect to a provider of services that has had a
				change in ownership, as determined by the Secretary, penalties imposed on the
				provider of services while under previous ownership shall no longer be
				published by the Secretary on such Internet site after the 1-year period
				beginning on the date of change in ownership.(8)Rule of
				constructionNothing in this subsection shall be construed as
				precluding a nurse from voluntarily working more than any of the periods of
				time described in paragraph (1), so long as such work is done consistent with
				professional standards of safe patient care.
							(9)DefinitionsIn
				this subsection:
								(A)Mandatory
				overtimeThe term mandatory overtime means hours
				worked in excess of the periods of time described in paragraph (1), except as
				provided in paragraph (2), pursuant to any request made by a provider of
				services to a nurse which, if refused or declined by the nurse involved, may
				result in an adverse employment consequence to the nurse, including discharge,
				discipline, loss of promotion, or retaliatory reporting of the nurse to the
				State professional disciplinary agency involved.
								(B)OvertimeThe
				term overtime means time worked in excess of the periods of time
				described in paragraph (1).
								(C)NurseThe
				term nurse means a registered nurse or a licensed practical
				nurse.
								(D)Provider of
				servicesThe term provider of services means—
									(i)a
				hospital (as defined in section 1861(e));
									(ii)a
				psychiatric hospital (as defined in section 1861(f));
									(iii)a hospital
				outpatient department;
									(iv)a
				critical access hospital (as defined in section 1861(mm)(1));
									(v)an
				ambulatory surgical center;
									(vi)a
				home health agency (as defined in section 1861(o));
									(vii)a rehabilitation
				agency;
									(viii)a clinic,
				including a rural health clinic (as defined in section 1861(aa)(2)); or
									(ix)a
				Federally qualified health center (as defined in section 1861(aa)(4)).
									(E)Declared State
				of emergencyThe term declared state of emergency
				means an officially designated state of emergency that has been declared by the
				Federal Government or the head of the appropriate State or local governmental
				agency having authority to declare that the State, county, municipality, or
				locality is in a state of emergency, but does not include a state of emergency
				that results from a labor dispute in the health care industry or consistent
				understaffing.
								(F)Standards of
				safe patient careThe term standards of safe patient
				care means the recognized professional standards governing the
				profession of the nurse
				involved.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
			4.Reports
			(a)Standards on
			 safe working hours for nurses
				(1)StudyThe
			 Secretary of Health and Human Services, acting through the Director of the
			 Agency for Healthcare Research and Quality, shall conduct a study to establish
			 appropriate standards for the maximum number of hours that a nurse who
			 furnishes health care to patients may work without compromising the safety of
			 such patients. Such standards may vary by provider of service and by department
			 within a provider of services, by duties or functions carried out by nurses, by
			 shift, and by other factors that the Director determines appropriate. The
			 Director may contract with an eligible entity or organization to carry out the
			 study under this paragraph.
				(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the study conducted under paragraph (1)
			 and shall include recommendations for such appropriate standards of maximum
			 work hours.
				(b)Report on
			 mandatory overtime in Federally operated medical facilities
				(1)Study
					(A)In
			 generalThe Director of the Office of Management and Budget shall
			 conduct a study to determine the extent to which federally operated medical
			 facilities have in effect practices and policies with respect to overtime
			 requirements for nurses that are inconsistent with the provisions of section
			 1866(k) of the Social Security Act, as
			 added by section 3.
					(B)Federally
			 operated medical facilities definedIn this subsection, the term
			 federally operated medical facilities means acute care hospitals,
			 freestanding clinics, and home health care clinics that are operated by the
			 Department of Veterans Affairs, the Department of Defense, or any other
			 department or agency of the United States.
					(2)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of the Office of Management and Budget shall submit to Congress a report on the
			 study conducted under paragraph (1) and shall include recommendations for the
			 implementation of policies within federally operated medical facilities with
			 respect to overtime requirements for nurses that are consistent with such
			 section 1866(k), as so added.
				
